Exhibit 10.1

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (the “Amendment”) is made and entered into as of May 29,
2019 (the “Effective Date”), by and between HRE-S CENTERPOINT, LLC, a Delaware
limited liability company (“Landlord”) and REPLIGEN CORPORATION, a Delaware
corporation (“Tenant”).

RECITALS

 

A.

West Seyon LLC (as a predecessor-in-interest to Landlord) and Tenant entered
into that certain Lease dated as of October 10, 2001 (the “Original Lease”), as
amended by that certain Letter Agreement dated May 7, 2002 (the “Letter
Agreement”), that certain First Amendment to Lease dated as of June 29, 2011
(the “First Amendment”), that certain Second Amendment to Lease dated as of
January 11, 2013 (the “Second Amendment”), that certain Third Amendment to Lease
dated as of September 26, 2013 (the “Third Amendment”) and a certain Fourth
Amendment dated as of March 14, 2014 (the “Fourth Amendment”; together with the
Original Lease, the Letter Agreement, the First Amendment, Second Amendment and
Third Amendment, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 75,594 rentable square feet and
depicted on Exhibit A-1 attached hereto (the “Original Premises”) within the
building commonly known as 41 Seyon Street, Waltham, Massachusetts (the
“Building”).

 

B.

Tenant has requested that additional space containing (x) approximately 17,680
rentable square feet described as Suite No. 700 of the Building shown on Exhibit
A-2 hereto (the “Phase 1 Expansion Space”) and (y) approximately 14,861 rentable
square feet described as Suite No. 600 of the Building shown on Exhibit A-3
hereto (the “Phase 2 Expansion Space”; together with the Phase 1 Expansion
Space, the “Fifth Amendment Expansion Space”) to be added to the Original
Premises, and Landlord is willing to do the same on the following terms and
conditions.

 

C.

The Term of the Lease (other than with respect to the Fourth Amendment Expansion
Space, as hereinafter defined) is set to expire on May 31, 2023 (“Prior
Termination Date”), and the parties desire to extend the term of the Lease with
respect to the Fifth Amendment Expansion Space (but not the Original Premises)
to the Fifth Amendment Expansion Space Termination Date (as hereinafter
defined), all on the following terms and conditions.

 

D.

The Term of the Lease with respect to the Fourth Amendment Expansion Space
(hereinafter defined) is set to expire on August 31, 2022 (“FAES Prior
Termination Date”), and the parties desire to extend the term of the Lease with
respect to such portion of the Original Premises to May 31, 2023, all on the
following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Definitions. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment. When used herein the
following terms shall have the following meanings:

 

  a.

The “Base Building Condition” shall mean the condition of the Fifth Amendment
Expansion Space as set forth on Exhibit B attached hereto, and otherwise in
“as-is” condition.



--------------------------------------------------------------------------------

  b.

The “Controllable Expenses” shall mean all Operating Expenses other than
(i) Taxes, (ii) utility charges, (iii) insurance charges imposed by third party
utility and insurance companies, respectively, (iv) snow and ice removal, and
(v) wages, salaries and other compensation and benefits paid to Landlord’s
employees, agents or contractors engaged in the operation, management,
maintenance (including, but not limited to, janitorial and cleaning services) or
security of the Building or Property, but only to the extent such wages,
salaries and other compensation are incurred as a result of union labor or
government mandated requirements including, but not limited to, prevailing wage
laws and similar requirements.

 

  c.

The “Fourth Amendment Expansion Space” shall mean that certain approximately
19,900 square foot portion of the Original Premises referenced in the Fourth
Amendment.

 

  d.

The “FAES Extension Period” shall mean the period commencing on the day
immediately after the FAES Prior Termination Date and expiring on the Prior
Termination Date.

 

  e.

The “Fifth Amendment Expansion Space Termination Date” shall mean the last day
of the month in which occurs the day prior to the tenth (10th) anniversary of
the Phase 2 Expansion Effective Date.

 

  f.

The “Extension Date” shall mean the day immediately following the Prior
Termination Date.

 

  g.

The “Landlord’s Work” shall mean the work described on Exhibit C attached
hereto.

 

  h.

The “Phase 1 Expansion Effective Date” shall mean the earlier to occur of
(i) November 1, 2019 and (ii) the date on which the later of the following
occurs (x) the Tenant Improvements in the Phase 1 Expansion Space are
substantially completed and (y) a temporary or permanent certificate of
occupancy is issued for the Phase 1 Expansion Space.

 

  i.

The “Phase 1 Expansion Early Access Date” shall mean the Effective Date.

 

  j.

The “Phase 2 Expansion Effective Date” shall be the earlier to occur of (i) 150
days following the delivery of the Phase 2 Expansion Space in the Base Building
Condition and with the Landlord’s Work for the Phase 2 Expansion Space
substantially completed and (ii) the date on which the later of the following
occurs (x) the Tenant Improvements in the Phase 2 Expansion Space are
substantially completed and (y) a temporary or permanent certificate of
occupancy is issued for the Phase 2 Expansion Space.



--------------------------------------------------------------------------------

  k.

The “Phase 2 Expansion Early Access Date” shall mean the date that the Landlord
delivers the Phase 2 Expansion Space in the Base Building Condition and with the
Landlord’s Work for the Phase 2 Expansion Space substantially completed.

 

  l.

The “Tenant Improvements” shall mean any Alterations desired to be completed by
Tenant in the Fifth Amendment Expansion Space or the Original Premises.

 

  m.

The “Property Rentable Area” shall mean the rentable square feet of the Property
and is hereby stipulated between Landlord and Tenant to be 404,943 square feet,
subject to adjustment pursuant to Section 10 below.

 

  n.

The “Building Rentable Area” shall mean the rentable square feet of the Building
and is hereby stipulated between Landlord and Tenant to be 259,935 square feet,
subject to adjustment pursuant to Section 10 below.

 

2.

Extension; Termination.

 

  2.01

The Term of the Lease with respect to the Fifth Amendment Expansion Space only
shall expire on the Fifth Amendment Expansion Space Termination Date, unless
sooner terminated in accordance with the terms of the Lease. Such extension
shall be on all the terms and conditions of the Lease, as modified by this
Amendment.

 

  2.03

The Term of the Lease with respect to the Fourth Amendment Expansion Space only
is hereby extended to expire on the Prior Termination Date, unless sooner
terminated in accordance with the terms of the Lease. Such extension shall be on
all the terms and conditions of the Lease, as modified by this Amendment.

 

  2.04

For the avoidance of doubt, if the Lease (as amended hereby) terminates or
expires with respect to the Original Premises but not the Fifth Amendment
Expansion Space, then:

a.    Tenant shall vacate and surrender possession of the Original Premises to
Landlord in accordance with the terms of the Lease (failing Landlord shall have
all of Owner’s rights and remedies under the Lease and at law and in equity on
account of such failure, including those under Article 12 of the Original
Lease). As part of such surrender obligations, Tenant, at its sole cost and
expense, shall upon or prior to such termination or expiration, (i) restore, to
a Building standard condition, any demising wall that, as of the Effective Date,
exists between the Phase 2 Expansion Space and the portion of the Original
Premises located on Level 1 of the Building, and (ii) otherwise perform such
work as is necessary to physical segregate the Phase 2 Expansion Space from such
portion of the Original Premises.

b.    Article XII. of the Fourth Amendment shall be of no further force or
effect from and after such expiration or termination.

 

3.

Fifth Amendment Expansion Space Effective Date.

 

  3.01

Effective as of the Phase 1 Expansion Effective Date, the Premises, as defined
in the Lease, is increased from 75,594 rentable square feet to 93,274 rentable
square feet by the addition of the Phase 1 Expansion Space, and from and after
the Phase 1



--------------------------------------------------------------------------------

  Expansion Effective Date, the Original Premises and the Phase 1 Expansion
Space, collectively, shall, for all purposes of the Lease (as amended by this
Amendment), be deemed the Premises, as defined in the Lease. The Phase 1
Expansion Space and the leasing thereof shall be subject to all the terms and
conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any work, allowances, abatements or
other financial concessions granted with respect to the Original Premises unless
such work, allowances, abatements or concessions are expressly provided for
herein with respect to the Phase 1 Expansion Space.

 

  3.02

Effective as of the Phase 2 Expansion Effective Date, the Premises, as defined
in the Lease, is increased from 93,274 rentable square feet to 108,135 rentable
square feet by the addition of the Phase 2 Expansion Space, and from and after
the Phase 2 Expansion Effective Date, the Premises (i.e., the Original Premises
and the Phase 1 Expansion Space) and the Phase 2 Expansion Space, collectively,
shall, for all purposes of the Lease (as amended by this Amendment), be deemed
the Premises, as defined in the Lease. The Phase 2 Expansion Space shall be
subject to all the terms and conditions of the Lease except as expressly
modified herein and except that Tenant shall not be entitled to receive any
work, allowances, abatements or other financial concessions granted with respect
to the Original Premises unless such work, allowances, abatements, concessions
are expressly provided for herein with respect to the Phase 2 Expansion Space.

 

  3.03

Effective as of November 1, 2019, the number of parking spaces in the Parking
Area that Tenant will be permitted to use on a non-exclusive, unreserved basis
in accordance with the Lease shall be a total of 297. In the event the rentable
square footage of the Premises is decreased, the number of parking spaces in the
Parking Area that Tenant will be permitted to use on a non-exclusive unreserved
basis shall be reduced proportionally.

 

4.

Basic Rent.

 

  4.01

Original Premises. The Basic Rent due under the Lease payable by Tenant with
respect to the Original Premises (including, with respect to the Fourth
Amendment Expansion Space, for the period from the day after the FAES Prior
Termination Date through the Termination Date) is set forth on Exhibit D-1
attached hereto and incorporated herein by this reference.

 

  4.02

Phase 1 Expansion Space Basic Rent From the Phase 1 Expansion Effective Date
through the Fifth Amendment Expansion Space Termination Date. As of the Phase 1
Expansion Effective Date, the Basic Rent payable with respect to the Phase 1
Expansion Space for the balance of the Term of the Lease is set forth on Exhibit
D-2 attached hereto and incorporated herein by this reference.

 

  4.03

Phase 2 Expansion Space Basic Rent From the Phase 2 Expansion Effective Date
through the Fifth Amendment Expansion Space Termination Date. As of the Phase 2
Expansion Effective Date, the Basic Rent payable with respect to the Phase 2
Expansion Space for the balance of the Term of the Lease is set forth on Exhibit
D-3 attached hereto and incorporated herein by this reference.



--------------------------------------------------------------------------------

5.

Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment. For the avoidance of doubt, if the Lease (as
amended hereby) terminates or expires with respect to the Original Premises,
Tenant shall still be required to maintain the security deposit described in
Section III of the Fourth Amendment for so long as the Lease (as amended by this
Amendment) remains in effect with respect to the Fifth Amendment Expansion Space
or any portion thereof.

 

6.

Tenant’s Proportionate Share.

 

  6.01

For the period commencing with the Effective Date and ending on the day
immediately prior to the Phase 1 Expansion Effective Date, Tenant’s
Proportionate Share with respect to Taxes and Operating Expenses is 18.67%
(excluding Operating Expenses which pertain solely to the Building (as
reasonably determined by Landlord), in which case, Tenant’s Proportionate Share
shall be 29.08% with respect to such Operating Expenses pertaining solely to the
Building).

 

  6.02

For the period commencing with the Phase 1 Expansion Effective Date and ending
on the day immediately prior to the Phase 2 Expansion Effective Date, Tenant’s
Proportionate Share with respect to Taxes and Operating Expenses is 23.09%
(excluding Operating Expenses which pertain solely to the Building (as
reasonably determined by Landlord), in which case, Tenant’s Proportionate Share
shall be 35.88% with respect to such Operating Expenses pertaining solely to the
Building).

 

  6.03

For the period commencing with the Phase 2 Expansion Effective Date and ending
on the Fifth Amendment Expansion Space Termination Date, Tenant’s Proportionate
Share with respect to Taxes and Operating Expenses is 26.77% (excluding
Operating Expenses which pertain solely to the Building (as reasonably
determined by Landlord), in which case, Tenant’s Proportionate Share shall be
41.60% with respect to such Operating Expenses pertaining solely to the
Building); provided, however, in the event the Term of the Lease with respect to
the Original Premises is not extended pursuant to the terms of the Lease, then
from and after Extension Date Tenant’s Proportionate Share with respect to Taxes
and Operating Expenses is 8.04% (excluding Operating Expenses which pertain
solely to the Building (as reasonably determined by Landlord), in which case,
Tenant’s Proportionate Share shall be 12.52% with respect to such Operating
Expenses pertaining solely to the Building).

 

  6.04

Notwithstanding the foregoing or anything otherwise set forth in this Section 6
to the contrary, in the event Landlord elects to remeasure the Premises, the
Property Rentable Area and/or the Building Rentable Area in accordance with the
terms of Section 10 below, Tenant Proportionate Share with respect to Operating
Expenses and Taxes shall be adjusted to equal a fraction, the numerator of which
shall be the rentable square feet of the Premises (as may be adjusted due to
such remeasurement) and the denominator of which shall be (x) the Property
Rentable Area (as may be adjusted due to such remeasurement) with respect to
Operating Expenses (excluding Operating Expenses which pertain solely to the
Building (as reasonably determined by Landlord)) and Taxes and (y) the Building
Rentable Area (as may be adjusted due to such remeasurement) with respect to
Operating Expenses which pertain solely to the Building (as reasonably
determined by Landlord).



--------------------------------------------------------------------------------

7.

Additional Rent.

 

  7.01

For purposes of calculating Tenant’s Proportionate Share of Operating Expenses,
(x) the Controllable Expenses for each full Operating Year after the Effective
Date shall not increase by more than four percent (4.0%) of the Controllable
Expenses for the immediately preceding Operating Year (on a cumulative basis),
and (y) the property management fee included in Operating Expenses for any
period shall not exceed three percent (3%) of the gross collections from the
Property for such period.

 

  7.02

Notwithstanding the foregoing or anything contained in the Lease or this
Amendment to the contrary, Landlord and Tenant acknowledge and agree that the
cost and expense of the construction of any amenity center constructed by
Landlord and the initial installations contained therein shall be borne solely
by Landlord and shall not be included in Operating Expenses; provided however,
the actual Operating Expenses incurred for the operation of the amenity center
shall be included in Operating Expenses; provided further that Operating
Expenses associated with the operation of the amenity center shall only be
included in the calculation of Controllable Expenses following the first full
calendar year of operation of such amenity center.

 

  7.03

Except as otherwise modified by this Amendment, all Basic Rent, Additional Rent
or any other sums or charges due under the Lease shall be payable by Tenant in
accordance with the terms thereof.

 

8.

Condition of Fifth Amendment Expansion Space; Landlord’s Work; Allowance.

 

  8.01.

Condition of Fifth Amendment Expansion Space. Tenant agrees to accept the Fifth
Amendment Expansion Space (i.e., the Phase 1 Expansion Space and the Phase 2
Expansion Space) in the condition detailed in Exhibit B, and otherwise its
“as-is” condition, without any agreements, representations, understandings or
obligations to accept on the part of Landlord to perform any alterations,
repairs or improvements, except as may be expressly provided otherwise in
Section 8.02 or Exhibit B of this Amendment.

 

  8.02.

Landlord’s Work. Landlord, at its sole cost and expense, shall complete the
Landlord’s Work as detailed in Exhibit C using Building standard materials;
provided, however, any delay in the completion of the Landlord’s Work shall not
render Landlord liable for any damages or afford Tenant any right to any offset
or abatement of Basic Rent or Additional Rent. Notwithstanding the foregoing or
anything otherwise set forth herein or in the Lease to the contrary, the costs
and expenses incurred by Landlord in connection with the completion of the
Landlord’s Work shall be excluded from Operating Expenses. Landlord and
Landlord’s contractor(s) shall be permitted to access the Fifth Amendment
Expansion Space and the Original Premises in order to complete the Landlord’s
Work. Tenant covenants and agrees not to materially interfere with Landlord or
Landlord’s contractor(s) in connection with the completion of the Landlord’s
Work.

 

  8.03

Allowance. Landlord shall provide to Tenant, an allowance of (x) up to Sixty and
No/100 Dollars ($60.00) per rentable square foot of the Fifth Amendment
Expansion Space (the “ES Allowance”), (y) up to 12/100 Dollars ($0.12) per
rentable square



--------------------------------------------------------------------------------

  foot of the Fifth Amendment Expansion Space (the “SP Allowance”) and (z) up to
Two and 50/100 Dollars ($2.50) per rentable square foot of the Fifth Amendment
Expansion Space (the “Bathroom Allowance”; together with the ES Allowance and
the SP Allowance, the “Allowance”), subject to the terms and conditions set
forth herein. The Allowance shall be used by Tenant to pay for the cost of
Tenant’s construction of the Tenant Improvements, including, without limitation,
hard construction costs, soft costs (such as permitting, architectural and
engineering fees) voice and data wiring and cabling costs and furniture,
fixtures and equipment expenses; provided, however, the Bathroom Allowance shall
be used only for Tenant Improvements in the bathroom(s) for the Phase 2
Expansion Space. All Tenant Improvements shall be (a) subject to all other terms
and conditions of the Lease; (b) based on plans previously approved by Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed;
(c) performed in a good and workmanlike manner by contractors previously
approved by Landlord, such approval shall not be unreasonably withheld, and
(d) be in compliance with all applicable laws and regulations. Any approval
(including deemed approval) by Landlord in connection with the Tenant
Improvements shall be subject to the terms and conditions of the Lease. The
Allowance shall be payable directly to Tenant by Landlord and Landlord shall
disburse the Allowance to Tenant on a periodic basis (but no more than once per
month) within 30 days after receipt from Tenant of: (i) reasonable documentation
of payment by Tenant for materials and labor, as the case may be, with respect
to the Tenant Improvements that are the subject of such requisition;
(ii) partial lien waivers or final lien waivers, as applicable, from any
contractors or laborers hired by Tenant to perform any Tenant Improvements in
the Fifth Amendment Expansion Space and/or Original Premises; (iii) prior to the
final requisition only, a certificate of occupancy or equivalent document issued
by a local government agency or building department certifying the Tenant
Improvements compliance with applicable building codes and other laws, and
indicating the Phase 1 Expansion Space, and/or Original Premises (as applicable)
to be in a condition suitable for occupancy; and (iv) any other information or
materials reasonably requested by Landlord with respect to the requisition or
Tenant Improvements in question. Any portion of the Allowance which has not been
properly requisitioned by Tenant on or before the last day of the twenty-fourth
(24th) calendar month following the Phase 2 Expansion Effective Date shall be
deemed forfeited by Tenant and Landlord shall have no further obligation with
respect thereto. Notwithstanding the foregoing, Landlord shall not be obligated
to pay any Allowance (and Tenant shall not be permitted to submit any
requisition for any portion of the Allowance) at any time when there exists a
default by Tenant under the Lease, beyond applicable notice and cure periods.
Notwithstanding anything to the contrary contained in the Lease, in no event
shall Tenant be obligated to pay Landlord a supervisory or oversight fee for the
completion of the Tenant Improvements, nor shall Tenant be obligated to provide
any secure assurances for the completion of the same.

 

9.

Early Access to Fifth Amendment Expansion Space.

 

  9.01

Tenant may take possession of or enter the Phase 1 Expansion Space at any time
during the period commencing on the Phase 1 Expansion Early Access Date and
expiring on the date immediately preceding the Phase 1 Expansion Effective Date,
which possession or entry shall be upon and subject to (and thus, in connection
with such possession or entry, Tenant shall comply with) all the terms and
conditions of the Lease (including, without limitation, all insurance



--------------------------------------------------------------------------------

  and indemnification provisions of the Lease); provided, however, except for
the cost of services requested by Tenant (e.g., after hours HVAC service),
Tenant shall not be required to pay Rent for the Phase 1 Expansion Space for any
such entry or possession during which Tenant has entered, or is in possession
of, the Phase 1 Expansion Space for the sole purpose of performing improvements
or installing Tenant’s fixtures, furniture and equipment.

 

  9.02

Subject to the terms of this Section 9.02, Tenant may take possession of or
enter the Phase 2 Expansion Space at any time during the period commencing on
the Phase 2 Expansion Early Access Date and expiring on the date immediately
preceding the Phase 2 Expansion Effective Date, which possession or entry shall
be upon and subject to (and thus, in connection with such possession or entry,
Tenant shall comply with) all the terms and conditions of the Lease (including,
without limitation, all insurance and indemnification provisions of the Lease);
provided, however, except for the cost of services requested by Tenant (e.g.,
after hours HVAC service), Tenant shall not be required to pay Rent for the
Phase 2 Expansion Space for any such entry or possession during which Tenant has
entered, or is in possession of, the Phase 2 Expansion Space for the sole
purpose of performing improvements or installing Tenant’s fixtures, furniture
and equipment. Notwithstanding the foregoing, Landlord shall not be liable for a
failure to deliver possession of the Phase 2 Expansion Space due to the holdover
or unlawful possession of such space by another party; provided, however,
Landlord shall use reasonable efforts to obtain possession of any such space.

 

10.

Options to Extend. Tenant’s right and option to extend the Term of the Lease
pursuant to Section 2.4 of the Original Lease, as amended by Section IX of the
First Amendment (subject to the immediately following sentence), shall remain
and apply to the Original Premises (but not to the Fifth Amendment Expansion
Space). Notwithstanding anything to the contrary in the Lease or First
Amendment, Landlord and Tenant confirm that the Basic Rent for the Original
Premises during the applicable Extended Term shall be equal to 96.3% of the Fair
Market Rental Value of the Original Premises for the applicable Extension Term.
For the avoidance of doubt, Landlord and Tenant agree and acknowledge that any
such extension options shall apply to the Term of the Lease with respect to the
Original Premises only and not the Fifth Amendment Expansion Space. In the event
Tenant exercises any such extension option in accordance with the terms of the
Lease, Landlord shall have the right to remeasure the Premises, the Property
Rentable Area and/or the Building Rentable Area in accordance with the then
current Building Owners and Managers Association (BOMA) international standard
method of floor measurement. Any adjustments to the Building, Premises or
Tenant’s Proportionate Share shall be promptly documented in an amendment to the
Lease.



--------------------------------------------------------------------------------

11.

Modified Provisions.

 

  11.01

Capital Replacements and Repairs. Subject to the terms of Section 7.1(b) of the
Original Lease Section 7.2 of the Original Lease, Landlord shall be responsible
to maintain the structural and mechanical aspects of the Building to a Class A
standard. In the event a capital replacement is required during the Term,
Landlord will complete the capital replacement and to the extent allowable
pursuant to Exhibit D of the Original Lease, shall amortize the cost of such
replacement over its useful life (as reasonably determined by Landlord in
accordance with generally accepted accounting principles) as part of the
Operating Expenses.

 

  11.02

As of the Effective Date, the provisions listed below shall be amended as
follows:

a.    The threshold for cosmetic alterations set forth in the second sentence of
Section 5.2(a) of the Original Lease shall be changed from “$20,000.00 in cost
each instance” to “$100,000.00 in cost each instance”.

b.    Section 12.1 (Holding Over) shall be deleted and replaced with the
following: “Tenant shall pay Landlord for each day Tenant retains possession of
the Premises or part of them after termination of this Lease by lapse of time or
otherwise at the rate (“Holdover Rate”) which shall be Two Hundred Percent
(200%) of the amount of the monthly installment of Base Rent for the last month
prior to the date of such termination, plus all Additional Rent, prorated on a
daily basis, and also, if such holding over continues for more than thirty
(30) days, Tenant shall pay all damages sustained by Landlord by reason of such
retention after termination of this Lease, including without limitation,
consequential damages. In any such event, a tenancy at sufferance at the
Holdover Rate shall be deemed to have been created. In any event, no provision
of this Section shall be deemed to waive Landlord’s right of reentry or any
other right under this Lease or at law.”

c.    The following shall be added as Section 10.5 of the Original Lease: “To
the fullest extent permitted by law, but subject to the terms of this Lease,
including without limitation, the Section 10.4, Landlord will protect,
indemnify, and hold Tenant and Tenant’s officers, directors, shareholders,
managers, partners, members, trustees, and agents (collectively “Tenant
Parties”), harmless from and against all liabilities, obligations, claims,
damages, penalties, actions, forfeitures, losses, causes of action, costs, and
expenses (including without limitation, reasonable attorneys’ fees and
expenses), imposed upon or incurred by or asserted against Tenant and/or any
Tenant Parties by any third party by reason of Landlord’s or Landlord’s
officers, directors, shareholders, managers, partners, members, trustees, and
agents (collectively “Landlord Parties”) gross negligence or willful misconduct.
In case any action, suit, or proceeding is brought against Tenant and/or Tenant
Parties by reason of any such occurrence covered by Landlord’s indemnity under
this Section 10.5, Landlord will, at Landlord’s expense, resist and defend such
action, suit, or proceeding, or cause the same to be resisted and defended by
counsel reasonably approved by Tenant (it being agreed that counsel selected by
Landlord’s insurer shall be acceptable to Tenant).”



--------------------------------------------------------------------------------

12.

Miscellaneous.

 

  12.01.

This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment. Tenant agrees that neither
Tenant nor its agents or any other parties acting on behalf of Tenant shall
disclose any matters set forth in this Amendment or disseminate or distribute
any information concerning the terms, details or conditions hereof to any
person, firm or entity without obtaining the express written consent of
Landlord; provided, however, nothing contained in this Amendment is intended to
prohibit Tenant from filing this Amendment with the Securities and Exchange
Commission (“SEC”) to the extent that Tenant is required to do so pursuant to
applicable SEC requirements.

 

  12.02.

Except as modified by this Amendment, the Lease and all covenants, agreements,
terms and conditions thereof shall remain in full force and effect and are
hereby in all respects ratified and confirmed.

 

  12.03.

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

 

  12.04.

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

 

  12.05.

The parties agree to sign a form of subordination, non-disturbance, and
attornment agreement in the form attached hereto as Exhibit E (the “Form SNDA”)
from Landlord’s Existing Holder. Tenant agrees and acknowledges that any
subordination, non-disturbance, and attornment agreement requested by Tenant
from Landlord or Landlord’s mortgagee shall be in the form of the Form SNDA.

 

  12.06.

Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment, except for Matt Adams and Torin Taylor on behalf
of Newmark Knight Frank (“Tenant’s Broker”). Tenant agrees to indemnify and hold
Landlord, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, mortgagee(s) and agents, and the respective principals and
members of any such agents (collectively, the “Landlord Related Parties”)
harmless from all claims of any brokers claiming to have represented Tenant in
connection with this Amendment, except for Tenant’s Broker. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this Amendment, except for Matt Malatesta, Brendan Daly, and Mark Roth on behalf
of Newmark Knight Frank (“Landlord’s Broker”). Landlord agrees to indemnify and
hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and the respective principals and
members of any such agents (collectively, the “Tenant Related Parties”) harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment, except for Landlord’s Broker.



--------------------------------------------------------------------------------

  12.07.

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

  12.08.

Tenant acknowledges and agrees that in using or occupying the Premises
(including the Fifth Amendment Expansion Premises) for the purpose anticipated
under the Lease and this Amendment, Tenant shall not violate the terms and
provisions of that certain Notice of Activity and Use Limitation recorded with
respect to the Property on May 1, 1997 in Book 27260, Page 252 at the Middlesex
County Registry of Deeds and that certain Notice of Activity and Use Limitation
recorded with respect to the Property on January 9, 2012 in Book 58247, Page 561
at the Middlesex County Registry of Deeds (collectively, the “AULs”).

 

  12.09.

In its ownership, operation and management of the Building and the Property,
Landlord shall not violate the terms and provisions of the AULs. Landlord has
further disclosed to Tenant, and Tenant herein acknowledges, that Landlord
Related Parties have and will continue throughout the Term of the Lease, to
conduct certain environmental remediation of the Property at Landlord’s sole
cost and expense (and not included in Operating Expenses), including but not
limited to the operation of, maintenance and periodic monitoring associated with
the existing subsurface depressurization (SSD) system (the “SSD System”) as well
as further mitigation and/or remediation measures that may be deemed necessary
as based on operation and monitoring of the SSD System in accordance with
applicable laws and Environmental Laws (herein the “Landlord’s Environmental
Work”). Additionally, Landlord shall, at no cost to Tenant (and excluded from
Operating Expenses), remove or remediate to the extent required by applicable
laws any Hazardous Materials on the Property in violation of Environmental Laws
that existed prior to and/or on the date Tenant occupied any portion of the
Premises, except to the extent such Hazardous Materials were caused by Tenant or
any of Tenant’s officers, employees, contractors, sublessees or agents, in which
case Tenant shall be responsible for the removal or remediation of the same as
set forth above. In connection therewith, Landlord shall use reasonable efforts
to minimize the impact of such remediation on Tenant’s use and occupancy of the
Premises and any use of the Parking Area. Landlord covenants and agrees to
regularly maintain the SSD System at Landlord’s sole cost and expense (and not
as a part of Operating Expenses or other contribution by Tenant). In the event
that Landlord fails to maintain the SSD System or such SSD System fails to
perform adequately, function and operate as designed and as a direct result
therefrom (or as a result of any pre-existing environmental condition at the
Property), Tenant is unable to occupy the Premises for the use permitted by the
Lease (the “SSD System Interruption”), then for each day following Landlord’s
receipt of Tenant’s written notice of the onset of such SSD System Interruption
until such time that the SSD System Interruption has ceased (i.e., the SSD
System is in working order) Tenant shall be entitled to an abatement of Basic
Rent and Additional Rent. Landlord shall indemnify, defend and hold Tenant and
Tenant’s agents, employees and contractors harmless from and against any and all
claims, actions, causes of action, liabilities, obligations, damages, penalties,
forfeitures, losses, costs or expenses (including, without limitation,
reasonable attorneys’ fees and costs), or death of or injury to any person



--------------------------------------------------------------------------------

  or damage to any property whatsoever, to the extent arising from: (i) the
presence of Hazardous Materials in the Premises or the Building or on the
Property that existed prior to and/or on the date Tenant first occupied any
portion of the Premises (except to the extent such Hazardous Materials were
caused by Tenant or any of Tenant’s officers, employees, contractors, sublessees
or agents), and/or (ii) the use, storage, transportation, release or disposal of
Hazardous Materials by Landlord or any Landlord’s agents, employees or
contractors in or into the air, water or soil or in, on, or about the Premises,
Building, or the Property.

 

  12.10

Tenant and Landlord each represent and warrant to the other, as of the date
hereof, to such party’s knowledge, there exist no valid abatements, causes of
action, counterclaims, disputes, defenses, offsets, credits, deductions, or
claims against the enforcement of any of the terms and conditions of the Lease
against the other party.

[SIGNATURES ARE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

HRE-S CENTERPOINT, LLC,

a Delaware limited liability company

By:  

/s/ Eric W. Kaup

  Name:   Eric W. Kaup   Title:   Secretary TENANT: REPLIGEN CORPORATION, a
Delaware corporation By:  

/s/ Steve Curran

  Name:   Steve Curran   Title:   VP Operations



--------------------------------------------------------------------------------

EXHIBIT A-1

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT A-2

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT A-3

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT B

BASE BUILDING CONDITION

 

•  

Phase 1 Expansion Space

 

  •  

Landlord will deliver Phase 1 Expansion Space in broom clean “As is” condition.

 

  •  

Note the following “As-Is” condition of the Phase 1 Expansion Space, includes:

 

  •  

interior surfaces of exterior walls are generally finished in drywall; taped,
bedded and sanded, with minor exceptions in some areas;

 

  •  

ceilings are generally open;

 

  •  

interior columns are generally unfinished in all open areas for tenant
convenience and design consideration;

 

  •  

all base building systems servicing the Phase 1 Expansion Space (including
without limitation, a Rooftop HVAC Unit), subject to any Landlord Work to be
completed as noted herein, in good working order with reasonable useful life
remaining for such equipment;

 

  •  

400 AMP electrical service (17 watts per SF); and

 

  •  

lighting and all other Tenant finishes to be completed by Tenant in conjunction
with Tenant fit-out using the Allowance.

 

•  

Phase 2 Expansion Space

 

  •  

Landlord will deliver Phase 2 Expansion Space in broom clean “As is” condition
as of the Effective Date, reasonable wear and tear excepted; provided, however,
all personal property, including any furniture, fixtures and equipment which the
existing tenant is entitled and/or required to remove shall be removed.

 

  •  

Note the following “As-Is” condition for Phase 2 Expansion Space, includes:

 

  •  

ceilings are generally open;

 

  •  

interior columns are generally unfinished in all open areas for tenant
convenience and design consideration;

 

  •  

all base building systems, subject to any Landlord Work to be completed as noted
herein, servicing the Phase 2 Expansion Space in good working order with
reasonable useful life remaining for such equipment;

 

  •  

300 AMP electrical service (13 watts per SF); and

 

  •  

lighting and all other Tenant finishes to be completed by Tenant in conjunction
with Tenant fit-out using the Allowance.



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD’S WORK

Landlord’s Work is comprised of the following:

Phase 1 Expansion Space

 

  •  

Connection point installed for fire alarm system servicing the Phase 1 Expansion
Space (completed).

 

  •  

The complete core fire detection system shall be installed, operating and tested
in accordance with NFPA requirements (completed).

 

  •  

Landlord will deliver code compliant restrooms in Phase 1 Expansion Space
(completed).

 

  •  

Landlord will provide a flat floor surface in suitable condition for Tenant
Improvements (i.e. free of all trip hazards, etc.).

Phase 2 Expansion Space

 

  •  

Connection point installed for fire alarm system servicing the Phase 1 Expansion
Space (completed).

 

  •  

The complete core fire detection system shall be installed, operating and tested
in accordance with NFPA requirements (completed).

 

  •  

Landlord will provide a flat floor surface in suitable condition for Tenant
Improvements (i.e. free of all trip hazards, etc.) for the Expansion Premises.
Landlord will also fill in the trench drains in Phase 2 Expansion Space flush
with the floor.

 

  •  

Landlord will be responsible for the removal and remediation of any hazardous
materials, including excavation of soils for any future additional loading
docks.

 

  •  

Landlord will provide and install (if not already installed) Rooftop HVAC
Unit(s) to adequately heat and cool the Phase 2 Expansion Space to a commercial
standard for office space. Rooftop units will be ready for Tenant connections
(i.e. stubbed/dropped into interior). HVAC distribution shall be part of Tenant
Improvements.



--------------------------------------------------------------------------------

EXHIBIT D-1

ORIGINAL PREMISES BASIC RENT SCHEDULE

 

Months of Term

   Total SF      Rent PSF      Annual Basic
Rent      Monthly Basic
Rent  

Effective Date through August 31, 2022

     75,594      $ 20.16      $ 1,524,114.00      $ 127,009.50  

September 1, 2022 through October 31, 2022

     75,594      $ 23.06      $ 1,743,014.00      $ 145,251.17  

November 1, 2022 through Prior Termination Date

     75,594      $ 23.32      $ 1,762,914.00      $ 146,909.50  



--------------------------------------------------------------------------------

EXHIBIT D-2

PHASE 1 EXPANSION SPACE BASIC RENT SCHEDULE

 

Months of Term

   Total SF      Rent PSF      Annual Basic
Rent     Monthly Basic
Rent  

Phase 1 Expansion Effective Date through October 31, 2020

     10,000    $ 29.00      $ 290,000.00 *    $ 24,166.67 * 

November 1, 2020 through October 31, 2021

     17,680      $ 30.00      $ 530,400.00     $ 44,200.00  

November 1, 2021 through October 31, 2022

     17,680      $ 31.00      $ 548,080.00     $ 45,673.33  

November 1, 2022 through October 31, 2023

     17,680      $ 32.00      $ 565,760.00     $ 47,146.67  

November 1, 2023 through October 31, 2024

     17,680      $ 33.00      $ 583,440.00     $ 48,620.00  

November 1, 2024 through October 31, 2025

     17,680      $ 34.00      $ 601,120.00     $ 50,093.33  

November 1, 2025 through October 31, 2026

     17,680      $ 35.00      $ 618,800.00     $ 51,566.67  

November 1, 2026 through October 31, 2027

     17,680      $ 36.00      $ 636,480.00     $ 53,040.00  

November 1, 2027 through October 31, 2028

     17,680      $ 37.00      $ 654,160.00     $ 54,513.33  

November 1, 2028 through October 31, 2029

     17,680      $ 38.00      $ 671,840.00     $ 55,986.67  

November 1, 2029 through Fifth Amendment Expansion Space Termination Date

     17,680      $ 39.00      $ 689,520.00     $ 57,460.00  

 

*

Basic Rent Abatement. Notwithstanding the foregoing and so long as Tenant is not
in default under the terms of the Lease, beyond applicable notice and cure
periods, Tenant shall be entitled to an abatement of Basic Rent with respect to
the Phase 1 Expansion Space accruing from the Phase 1 Expansion Effective Date
through the last day of the fifth (5th) calendar month thereafter (the “Basic
Rent Abatement Period”). The total amount of Basic Rent with respect to the
Phase 1 Expansion Space that is abated during the Basic Rent Abatement Period
shall be referred to herein as the “Abated Rent”.



--------------------------------------------------------------------------------

EXHIBIT D-3

PHASE 2 EXPANSION SPACE BASIC RENT SCHEDULE

 

Months of Term

   Total SF      Rent PSF      Annual Basic
Rent      Monthly Basic
Rent  

Phase 2 Expansion Effective Date through October 31, 2020

     14,861      $ 29.00      $ 430,969.00      $ 35,914.08  

November 1, 2020 through October 31, 2021

     14,861      $ 30.00      $ 445,830.00      $ 37,152.50  

November 1, 2021 through October 31, 2022

     14,861      $ 31.00      $ 460,691.00      $ 38,390.92  

November 1, 2022 through October 31, 2023

     14,861      $ 32.00      $ 475,552.00      $ 39,629.33  

November 1, 2023 through October 31, 2024

     14,861      $ 33.00      $ 490,413.00      $ 40,867.75  

November 1, 2024 through October 31, 2025

     14,861      $ 34.00      $ 505,274.00      $ 42,106.17  

November 1, 2025 through October 31, 2026

     14,861      $ 35.00      $ 520,135.00      $ 43,344.58  

November 1, 2026 through October 31, 2027

     14,861      $ 36.00      $ 534,996.00      $ 44,583.00  

November 1, 2027 through October 31, 2028

     14,861      $ 37.00      $ 549,857.00      $ 45,821.42  

November 1, 2028 through October 31, 2029

     14,861      $ 38.00      $ 564,718.00      $ 47,059.83  

November 1, 2029 through Fifth Amendment Expansion Space Termination Date

     14,861      $ 39.00      $ 579,579.00      $ 48,298.25  



--------------------------------------------------------------------------------

EXHIBIT E

FORM SNDA

 

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

                                         ,

Tenant

AND

CANADIAN IMPERIAL BANK OF COMMERCE,

acting through its New York Branch,

as Administrative Agent

 

  County:    Middlesex   State:    Massachusetts   Premises:   

41 Seyon Street and 43 Foundry

Avenue

     Waltham, Massachusetts

Dated: as of             , 201  

 

 

 

Record and return by mail to:

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Thomas McGovern



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of this      day of             , 2019, by and among
HRE-S CENTERPOINT, LLC, a Delaware limited liability company (“Landlord”),
CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York Branch
(“Administrative Agent”), as Administrative Agent for the Lenders (defined
below), and                      (“Tenant”).

RECITALS:

A.    Tenant has executed that certain Lease dated as of October 10, 2001, as
amended by that certain Letter Agreement dated May 7, 2002, that certain First
Amendment to Lease dated as of June 29, 2011, that certain Second Amendment to
Lease dated as of January 11, 2013, that certain Third Amendment to Lease dated
as of September 26, 2013, that certain Fourth Amendment dated as of March 14,
2014, and that certain Fifth Amendment dated as of May     , 2019 (collectively,
with the amendment} thereto, the “Lease”), with West Seyon LLC,
predecessor-in-title to Landlord, as lessor, covering the premises described in
the Lease consisting of approximately a 93,274 rentable square foot space (the
“Premises”) in that certain building located at 41 Seyon Street, Waltham,
Massachusetts (the “Property”) and more particularly described in Exhibit A
attached hereto and made a part hereof by this reference; and

B.    Certain lenders (the “Lenders”) have made (or agreed to make) a loan to
Landlord secured by a mortgage encumbering the Property and an assignment of
Landlord’s interest in the Lease (said mortgage, together with any amendments,
renewals, increases, modifications, substitutions or consolidations of either of
them, collectively, the “Security Instrument”) in favor of Administrative Agent
on behalf of the Lenders; and

C.    Tenant and Administrative Agent desire to confirm their understanding with
respect to the Lease and the Security Instrument, and to have Landlord confirm
its agreement therewith.

NOW, THEREFORE, in consideration of the covenants, terms, conditions, and
agreements contained herein, the parties hereto agree as follows:

1.    The Lease and any extensions, modifications or renewals thereof, including
but not limited to any option to purchase, right of first refusal to purchase or
right of first offer to purchase the Property or any portion thereof, if any, is
and shall continue to be subject and subordinate in all respects to the Security
Instrument and the lien created thereby.

2.    Tenant agrees to deliver to Administrative Agent, in the manner set forth
in Paragraph 13 of this Agreement, a copy of any notice of default sent to
Landlord by Tenant. If Landlord fails to cure such default within the time
provided in the lease, Administrative Agent shall have the right, but not the
obligation, to cure such default on behalf of Landlord within thirty
(30) calendar days after the time provided for Landlord to cure such default in
the Lease has expired or, if such default cannot be cured within that time,
within a reasonable period provided Administrative Agent is proceeding with due
diligence to cure such default. In such event, Tenant shall not terminate the
Lease while such remedies are being diligently pursued by Administrative Agent.
Further, Tenant shall not terminate the Lease on the basis of any default by
Landlord which is incurable by Administrative Agent (such as, for example, the
bankruptcy of Landlord or breach of any representation by Landlord), provided
Administrative Agent is proceeding with due diligence to commence an action to
appoint a receiver or to obtain title to the Property by foreclosure, deed in
lieu of foreclosure, or otherwise (collectively, “Foreclosure”). Tenant hereby
agrees that no action taken by Administrative Agent to enforce any rights under
the Security Instrument or related security documents, by reason of any default
thereunder (including, without limitation, the appointment of a receiver, any
Foreclosure or any demand for rent under any assignment of rents or leases)
shall give rise to any right of Tenant to terminate the Lease nor shall such
action invalidate or constitute a breach of any of the terms of the Lease.



--------------------------------------------------------------------------------

3.    So long as Tenant is not in default under the Lease, beyond all applicable
notice and cure periods, Administrative Agent shall not disturb Tenant’s
possession and occupancy of the Premises during the term of the Lease.

4.    If Administrative Agent or its nominee or designee, or another purchaser
of the Property upon a Foreclosure (any such person or entity, a “Successor
Owner”) succeeds to the interest of Landlord under the Lease, so long as Tenant
is not in default under the Lease, beyond all applicable notice and cure
periods, the Lease will continue in full force and effect. Thereupon, Successor
Owner shall recognize the Lease and Tenant’s rights thereunder and Tenant shall
make full and complete attornment to Successor Owner as substitute landlord upon
the same terms, covenants and conditions as provided in the Lease, including,
but not limited to, any option to purchase, right of first refusal to purchase
or right of first offer to purchase the Property as may be provided in the
Lease. Notwithstanding the foregoing, Tenant agrees that any such option, right
of first refusal or right of first offer to purchase the Property or any portion
thereof, as may be provided in the Lease shall not apply to any Foreclosure, as
defined herein and shall not apply to any transfer of the Property by Successor
Owner following such Foreclosure. In consideration of the foregoing,
Administrative Agent agrees that any such option, right of first refusal or
right of first offer shall not be terminated by any Foreclosure or conveyance of
the Property by Successor Owner following such Foreclosure; rather, any such
option, right of first refusal or right of first offer shall remain as an
obligation of any party acquiring the Property following the conveyance of the
Property by Successor Owner following such Foreclosure. Furthermore, Tenant
expressly confirms to Administrative Agent that any acquisition of title to all
or any portion of the Property pursuant to Tenant’s exercise of any option,
right of first refusal or right of first offer contained in the Lease shall
result in Tenant taking title subject to the lien of the Security Instrument.

5.    Tenant agrees that, if Successor Owner shall succeed to the interest of
Landlord under the Lease, Successor Owner shall not be:

a.    liable for any prior act or omission of Landlord or any prior landlord or
consequential damages arising therefrom, provided the foregoing shall not
relieve Successor Owner for damages arising out of any continuation of any
default of Landlord, or of the obligation to cure such default, after the
Successor Owner takes title to the Property, provided that Successor Owner
receives written notice of such default and the opportunity to cure as may be
set forth in the Lease; or

b.    subject to any offsets or defenses which Tenant might have as to Landlord
or any prior landlord unless Administrative Agent has failed to cure any default
by Landlord as herein provided; or

c.    required or obligated to credit Tenant with any rent or additional rent
for any rental period paid to Landlord more than thirty (30) days in advance; or

d.    except for the amendments and modifications described in the recitals,
bound by any amendment or modification of the Lease made without Lenders’ prior
written consent and not otherwise permitted under the Security Instrument,
provided, however, that Lenders’ consent shall not be required for nonmaterial
amendments or modifications that are made, consistent with the terms of the
Lease applicable thereto, in connection with rights expressly granted to Tenant
under the Lease; or

e.    liable for refund of all or any part of any security deposit unless such
security deposit shall have been actually received by Administrative Agent.

6.    Tenant agrees that, without the prior written consent of Administrative
Agent in each case, Tenant shall not (a) amend, modify, terminate or cancel the
Lease or any extensions or renewals



--------------------------------------------------------------------------------

thereof, except to the extent consistent with the terms of the Lease applicable
thereto, or tender a surrender of the Lease (except in each case that, upon a
default by Landlord under the Lease, Tenant may exercise its rights under the
Lease after giving to Administrative Agent the notice and cure period required
by this Agreement, or except in connection with the exercise of any enumerated
rights of Tenant in connection with a casualty expressly set forth in the
Lease), (b) make a prepayment of any rent or additional rent more than one
(1) month in advance of the due date thereof, or (c) subordinate or permit the
subordination of the Lease to any lien subordinate to the Security Instrument.
Any such purported action without such consent shall be void as against the
holder of the Security Instrument.

7.    To the extent that the Lease shall entitle Tenant to notice of the
existence of any Security Instrument and the identity of any mortgagee or any
ground lessor, this Agreement shall constitute such notice to Tenant with
respect to the Security Instrument and Administrative Agent.

8.    Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods,
Administrative Agent shall be entitled, but not obligated, to require that
Tenant pay all rent under the Lease as directed by Administrative Agent, which
payment shall, to the extent made, satisfy the obligations of Tenant under the
Lease. Landlord agrees to hold Tenant harmless with respect to any such payments
made by Tenant to Administrative Agent.

9.    Nothing in this Agreement shall impose upon Administrative Agent any
liability for the obligations of Landlord under the Lease unless and until
Administrative Agent takes title to the Property. Anything herein or in the
Lease to the contrary notwithstanding, in the event that a Successor Owner shall
acquire title to the Property or the portion thereof containing the Premises,
Successor Owner shall have no obligation, nor incur any liability, beyond
Successor Owner’s then interest, if any, in the Property, and Tenant shall look
exclusively to such interest, if any, of Successor Owner in the Property for the
payment and discharge of any obligations imposed upon Successor Owner hereunder
or under the Lease, and Successor Owner is hereby released or relieved of any
other liability hereunder and under the Lease. Tenant agrees that, with respect
to any money judgment which may be obtained or secured by Tenant against
Successor Owner, Tenant shall look solely to the estate or interest owned by
Successor Owner in the Property, and Tenant will not collect or attempt to
collect any such judgment out of any other assets of Successor Owner.

10.    Except as specifically provided in this Agreement, Administrative Agent
shall not, by virtue of this Agreement, the Security Instrument or any other
instrument to which Administrative Agent may be party, be or become subject to
any liability or obligation to Tenant under the Lease or otherwise.

11.    EACH OF TENANT, ADMINISTRATIVE AGENT AND LANDLORD HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

12.    The provisions of the Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
words, “Administrative Agent”, “Landlord” and “Tenant” shall include their
respective heirs, legatees, executors, administrators, beneficiaries, successors
and assigns.

13.    All notices and all other communication with respect to this Agreement
shall be directed as follows: if to Administrative Agent, 200 West Madison
Avenue, Suite 2610, Chicago, Illinois 60606, Attention: Real Estate Group, or
such other address as Administrative Agent may designate in writing to Tenant;
and, if to Tenant, at the address set forth in the Lease or at such other
address as tenant may designate in writing to Administrative Agent. All notices
shall be in writing and shall be (a) hand-delivered, (b) sent by United States
express mail or by private overnight courier, or (c) served by certified mail
postage prepaid, return receipt requested, to the appropriate address set forth
above. Notices served as provided in (a) and (b) shall be deemed to be effective
upon delivery or upon refusal thereof. Any



--------------------------------------------------------------------------------

notice served by certified mail shall be deposited in the United States mail
with postage thereon fully prepaid and shall be deemed effective on the day of
actual delivery as shown by the addressee’s return receipt or the expiration of
three business days after the date of mailing, whichever is earlier in time.

14.    This Agreement contains the entire agreement between the parties and no
modifications shall be binding upon any party hereto unless set forth in a
document duly executed by or on behalf of such party.

15.    This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts. This Agreement shall terminate and be
of no further force or effect on the earlier to occur of (i) the discharge or
termination of the mortgage, and (ii) the expiration or termination of the Lease
(provided that any such termination was not in violation of the terms of the
Lease or this Agreement).

16.    This Agreement may be executed in multiple counterparts, all of which
shall be deemed originals and with the same effect as if all parties had signed
the same document. All of such counterparts shall be construed together and
shall constitute one instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York Branch, as
Administrative Agent for the Lenders By:  

                     

  Name:   Title: REPLIGEN CORPORATION, a Delaware corporation By:  

                     

  Name:   Title:

AGREED AND CONSENTED TO:

 

LANDLORD

HRE-S CENTERPOINT, LLC,

a Delaware limited liability company

By:  

                     

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT    STATE OF                         )    ) SS. COUNTY OF
                        )

On the      day of          in the year 201   , before me, the undersigned,
personally appeared                             , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that [s/he]
executed the same in his capacity as Authorized Signatory, of CANADIAN IMPERIAL
BANK OF COMMERCE, acting through its New York Branch as Administrative Agent for
the Lenders, and that by [her/his] signature on the instrument, the individual,
or the person upon behalf of which the individual acted, executed the
instrument.

 

  

 

           Notary Public My commission expires:                        

 

ACKNOWLEDGMENT    STATE OF                         )    ) SS. COUNTY OF
                        )

I, a Notary Public in and for said County, in the State aforesaid, DO HEREBY
CERTIFY that                      as                      of HRE-S CENTERPOINT,
LLC, a Delaware limited liability company, appeared before me this day in person
and acknowledged that he signed and delivered said instrument as his own free
and voluntary act and as the free and voluntary act of said entities for the
uses and purposes therein set forth.

 

  

 

           Notary Public My commission expires:
                                           



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT     COMMONWEALTH OF MASSACHUSETTS               )              
) SS. COUNTY OF                          )

I, a Notary Public in and for said County, in the Commonwealth aforesaid, DO
HEREBY CERTIFY that                      as                      of Repligen
Corporation, a Delaware corporation, appeared before me this day in person and
acknowledged that he or she signed and delivered said instrument as his or her
own free and voluntary act and as the free and voluntary act of said
                    , for the uses and purposes therein set forth.

 

 

        Notary Public

My commission expires:                     



--------------------------------------------------------------------------------

EXHIBIT A TO SNDA

Legal Description of Property

Parcel 1

The land in Waltham, Middlesex County, Massachusetts, situated on Seyon Street
and Foundry Street, and being shown as the “Remaining Lot Area” on a plan
entitled, “ANR Subdivision Plan in Waltham, Massachusetts” prepared by DGT
Survey Group dated March 1, 2017, and recorded with the Middlesex South District
Registry of Deeds as Plan No. 288 of 2017.

ALSO DESCRIBED AS SURVEYOR’S LEGAL DESCRIPTION:

A CERTAIN PARCEL OF LAND IN WALTHAM, MIDDLESEX COUNTY, MASSACHUSETTS, WESTERLY
OF SEYON STREET, NORTHERLY OF BOSTON AND MAINE RAILROAD, EASTERLY OF WILLOW
STREET AND SOUTHERLY OF GROVE STREET, BEING SHOWN AS “REMAINING LOT AREA” ON A
PLAN ENTITLED “190 WILLOW STREET, ANR SUBDIVISION PLAN IN WALTHAM,
MASSACHUSETTS, MIDDLESEX COUNTY”, DATED MARCH 1, 2017, PREPARED BY DGT SURVEY
GROUP, RECORDED WITH MIDDLESEX SOUTH REGISTRY OF DEEDS (PLAN 288 OF 2017) AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE WESTERLY SIDE OF SEYON STREET WITH THE
NORTHERLY SIDE OF THE BOSTON AND MAINE RAILROAD LOCATION, THENCE RUNNING N
52-08-34 W 203.28 FEET TO A POINT OF CURVATURE; THENCE WESTERLY 20.00 FEET BY A
CURVE TO THE LEFT OF 1750.76 FOOT RADIUS TO A POINT OF NON-TANGENCY, THE LAST
TWO COURSES BEING BY LAND NOW OR FORMERLY OF BOSTON & MAINE CORPORATION; THENCE
S 37-12-10 W 16.50 FEET IN PART BY SAID LAND OF BOSTON & MAINE CORPORATION AND
IN PART BY LAND NOW OR FORMERLY OF COLONIAL SHOPPING CENTER, INC. TO A POINT OF
NON-TANGENCY; THENCE WESTERLY 119.43 FEET BY A CURVE TO THE LEFT OF 1734.26 FOOT
RADIUS TO A POINT OF COMPOUND CURVATURE, BEING BY SAID LAND OF COLONIAL SHOPPING
CENTER, INC.; THENCE WESTERLY 234.26 FEET BY A CURVE TO THE LEFT OF 1121.09 FOOT
RADIUS TO A POINT OF NON-TANGENCY, BY SAID LAND OF COLONIAL SHOPPING CENTER,
INC.; THENCE N 26-07-16 E 132.80 FEET THENCE N 63-52-29 W 325.01 FEET THENCE S
85-47-56 E 169.05 FEET TO A POINT BY LAND NOW OR FORMERLY OF ANTHONY G.
CARDILLO, JR., THE LAST 3 COURSES BEING BY LAND NOW OR FORMERLY OF STORAGE
ACQUISITION WALTHAM WILLOW STREET, LLC; THENCE N 63-36-26 W 100.02 FEET BY LAND
OF ANTHONY G. CARDILLO, JR., TO THE EASTERLY SIDE OF WILLOW STREET; THENCE N
26-44-06 E 185.87 FEET BY WILLOW STREET TO A POINT OF CURVATURE AT FOUNDRY
AVENUE; THENCE EASTERLY 15.60 FEET BY A CURVE TO THE RIGHT OF 10.00 FOOT RADIUS
TO A POINT OF NON-TANGENCY; THENCE S 63-52-04 E 454.36 FEET THE LAST TWO COURSES
BEING BY THE SOUTHERLY SIDE OF FOUNDRY AVENUE; THENCE N26-07-56 E 40.00 FEET BY
THE EASTERLY END OF FOUNDRY AVENUE; THENCE N 63-52-04 W 192.40 FEET BY THE
NORTHERLY SIDE OF FOUNDRY AVENUE; THENCE N 26-17-50 E 293.83 FEET IN PART BY
LAND NOW OR FORMERLY OF JOHN SOTTILE, IN PART BY LAND NOW OR FORMERLY OF NAVIENS
LANE NOMINEE TRUST, IN PART BY THE EASTERLY END OF NAVIENS LANE, IN PART BY LAND
NOW OR FORMERLY OF PAK CHAU CHAN AND CHAN VUONG AND IN PART BY LAND NOW OR
FORMERLY OF ANJO REALTY TRUST; THENCE S 62-14-54 E 250.01 FEET TO A STONE BOUND;
THENCE S 62-14-54 E 32.02 FEET THENCE S 63-59-24 E 8.00 FEET TO A STONE BOUND;
THENCE S 64-11-52 E 316.29 FEET TO A STONE BOUND WITH DRILL HOLE; THENCE N
25-58-32 E 612.17 FEET TO THE SOUTHERLY SIDE OF THE 1971 LAYOUT OF GROVE STREET,
THE LAST FIVE COURSES BEING BY LAND NOW



--------------------------------------------------------------------------------

OR FORMERLY OF STANDARD THOMSON CORPORATION; THENCE S 67-07-36 E 516.92 FEET TO
A POINT OF CURVATURE; THENCE EASTERLY 90.21 FEET BY A CURVE TO THE LEFT OF
1942.98 FOOT RADIUS TO A ROUNDING AT SEYON STREET, THE LAST TWO COURSES BEING BY
GROVE STREET; THENCE EASTERLY AND SOUTHERLY 59.26 FEET BY A CURVE TO THE RIGHT
OF 30.00 FOOT RADIUS BY SAID ROUNDING AT SEYON STREET TO THE WESTERLY SIDE OF
SEYON STREET; THENCE S 43-23-26 W 753.60 FEET BY THE WESTERLY SIDE OF SEYON
STREET; THENCE S 40-33-56 W 553.97 FEET TO THE POINT OF BEGINNING, THE LAST TWO
COURSES BEING BY SEYON STREET.

SAID PARCEL CONTAINS 927,673 SQ. FT. OR 21.296 ACRES MORE OR LESS.

PROPERTY ADDRESS: 41 Seyon Street and 43 Foundry Street, Waltham, MA